Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.


Status of the Claims
The Applicant’s Amendments to the claims received on 12/17/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 2, 5, 7, 9-20, 22, and 23 are pending.  Applicants have amended Claim(s) 1.  Claims 11-13, 20, 22-30, and 33-35 are/remain withdrawn.  Claims 1, 2, 5, 7, 9, 10, 14-19, 31 and 32 are hereby examined on the merits.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 2, 5, 7, 9, 10, 14-19, 31 and 32 stand rejected under pre-AIA  35 U.S.C. 1 03(a) as being unpatentable over Lax WIPO Publication No. 201 0/08641 8 Al published on August 5, 201 0 (effective filing date of January 29, 201 0) (cited in the IDS received on 1 0/1 /1 8) in view of Al-Muhsen et al., Canadian Med. Assoc. J. 168: 1279-1 285 (2003), and Wen et al., Comprehensive Rev. Food Sci. Food Safety 6:47-58 (2007).

Applicants have incorporated Claim 8, now cancelled from the Claims submitted in 6/2/2020, into Claim 1. While the breadth of Claim 1 has been narrowed, the subject matter that was incorporated into Claim 1 was rejected in the precious office action. Therefore, the rejection is maintained. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 -2 and 7 with respect to a method for the therapeutic treatment of a food allergy by administering a plant heat shock protein 70 (Hsp70) to an individual in need of such treatment as recited in instant Claim 1; with respect to where the plant is alfalfa as recited in instant Claim 2; with respect to where the treatment of the food allergy comprises the treatment of an allergic reaction from the group consisting of anaphylaxis and dermatitis as recited in instant Claim 7; and with respect to where the allergic reaction comprises anaphylaxis as recited in instant Claim 1:
Lax teaches that a heat shock protein from alfalfa or another plant such as Hsp70 may be used for the treatment of a septic or anaphylactic shock where the alfalfa HSP may be used therapeutically to help stabilize or boost the immune system (See Lax specification, pg. 4, lines 4-9; pg. 7, lines 26-29 to pg. 8, lines 1 -2; Tables 1 -2; pg. 1 0, lines 1 8-20). Moreover, Lax teaches that the I-ISP in a product may have an anti-allergenic effect or hypo-allergenic effect compared to microbial I-ISP (See Lax specification, pg. 3, lines 1 8-28 to pg. 4, lines 1 -3). Lax also teaches that the food product can be part of the normal diet and is for administration to a subject suffering from allergies, e.g., food or drug allergies (See Lax specification, pg. 3, lines 1 -
Anaphylaxis as recited in instant Claim 1.
For Claims 1 and 5, with respect to where the food allergy to be treated is a legume allergy wherein the legume allergy produces a type I hypersensitive immune response characterized by Immunoglobulin E (lgE) production and wherein the immune response is lowered and the lgE production is lowered as recited in instant Claim 1 ; with respect to where the legume allergy is peanut allergy as recited in instant Claims 1 and 5: Lax also teaches that the food product can be part of the normal diet and is for administration to a subject suffering from allergies, e.g., food or drug allergies (See Lax specification, pg. 3, lines 1 -4; pg. 1 6, lines 20-26) where the administration of the alfalfa HSP70 treats anaphylactic shock by stabilizing or boosting the immune system (See Lax specification, pg. 4, lines 4-9; pg. 7, lines 26-29 to pg. 8, lines 1 -2; Tables 1 -2; pg. 1 0, lines 1 8-20).
nd paragraph). In such reactions, peanut-specific lgE antibodies bind to high-affinity receptors on mast cells and basophils (See Al-Muhsen article, pg. 1 279, col. 2, 2 nd paragraph). Therefore, the teachings of Al-Muhsen et al. suggest that a peanut allergy produces a type 1 hypersensitive immune response characterized by lgE production.
Wen et al. teaches that attention to peanut allergy has been rising rapidly because it accounts for the majority of severe food-related anaphylaxis (See Wen article, abstract). Peanuts are one of the most allergenic foods in the world (See Wen article, pg. 48, col. 1 and 1st full paragraph). Peanut-induced anaphylaxis is an lgE-mediated food allergy reaction, in which lgE reacts with peanut allergens to release messengers such as histamine (See Wen article, pg. 48, col. 1, 1st full paragraph). It is estimated that peanut-induced anaphylaxis affects 1 .5 million people and causes 50 to 1 00 deaths per year in the U.S. (See Wen article, pg. 48, col. 1, 1st full paragraph). Moreover, Wen et al. teaches that peanut allergy is characterized by more severe symptoms than other food allergies due to its potentially fatal anaphylactic reactions and the high rate of reactions on minimal contact (See Wen article, pg. 48, col. 2, 2nd paragraph). Annually in the U.S., there are about 30,000 emergency room visits for food anaphylaxis and nd paragraph).
Wen et al. also teaches that lgE and mast cells are two (2) major features in peanut allergic reactions (See Wen article, pg. 49, col. 1, last full paragraph). lgE is 1 type of immunoglobulin circulating in blood vessels with the shortest half-life and the lowest concentration in serum of all of the classes of immunoglobulins (See Wen article, pg. 49, col. 1 , last full paragraph). There are 5 steps contributing to peanut allergic reactions: antigen presentation, lgE production, mast cell activation, mediator release, and symptom exhibition as depicted in Fig. 1 (See Wen article, pg. 49, col. 1, last paragraph). Therefore, the teachings of Wen et al. suggest that peanut allergies are one or the most common food allergy that causes anaphylactic shock in a subject where the peanut allergic reaction is induced by a 5 step process including lgE production.
Pursuant under MPEP 2131 .02(1), a species will anticipate a claim to a genus. "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 41 1 , 1 25 USPQ 345, 347 (CCPA 1 960); In re Gosteli, 872 F.2d 1 008, 1 0 USPQ2d 1 614 (Fed. Cir. 1 989). Furthermore, pursuant under MPEP 21 31 .02(ll), when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 1 7 USPQ2d 1 71 6 (Bd. Pat. App. & Inter. 1 990). As such, although the Lax, Al-Muhsen, and/or Wen references do not expressly teach or suggest where the food allergy to be treated is a legume allergy, since Al-Muhsen et al. expressly suggests that the allergic reaction provoked by peanuts is strictly an lgE-mediated type 1 hypersensitivity reaction 
Furthermore, regarding where the immune response is lowered and the lgE production is lowered, since Lax teaches the administration of an alfalfa HSP70 to a subject in order to treat anaphylactic shock induced by a food allergy by stabilizing the immune system, Al-Muhsen et al. teaches that the allergic reaction provoked by peanuts is strictly an lgE-mediated type 1 hypersensitivity reaction and Wen et al. teaches that peanut-induced anaphylaxis is an lgE-mediated food allergy reaction, in which lgE reacts with peanut allergens to release messengers such as histamine, it would necessarily follow that by administering the alfalfa I-ISP 70 to a subject would stabilize the immune system by lowering the immune response and lowering lgE production. The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 1 90 F.3d 1342, 1347, 51 USPQ2d 1 943, 1 947 (Fed. Cir. 1999). Thus, the claiming of new functional properties (i.e., the immune response is lowered and the lgE production is lowered) which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1 254, 1 95 USPQ 430, 4333 (CCPA 1 977). Thus, the combination of Lax, Al-Muhsen et al. and Wen suggest where the food allergy to be treated is a legume allergy wherein the legume allergy produces a type I hypersensitive immune response characterized by Immunoglobulin E (lgE) production and wherein the immune response is lowered and the lgE production is lowered as 
For Claims 9 and 10, with respect to wherein the Hsp70 is administered mucosally as recited in instant Claim 9; with respect to where the Hsp70 is administered intranasally as recited in instant Claim 10:
Lax teaches that the food product can be administered via mucosal administration (See Lax specification, pg. 6, lines 23-24). Mucosal administration is the administration through mucosal surfaces such as the mucosa of the nose (intranasal administration) (See Lax specification, pg. 6, lines 23-30). Thus, the teachings of Lax satisfy the claim limitations as recited in instant Claims 9 and 10.
For Claims 14, 16 and 17, with respect to where the Hsp70 is administered as a food product as recited in instant Claim 14; with respect to where the Hsp70 is administered as a medical nutrition as recited in instant Claim 16; and with respect to where the food product is selected from the group consisting of dairy products, dairy-substitute products, soft drinks, confectionary, cereal products and infant formulas as recited in instant Claim 17:
Lax teaches that the specific Hsp can be in the form of a food product wherein the clinical food product, a dairy food product or a substitute thereof (See Lax specification, pg. 2, lines 1 -1 0; pg. 4, lines 27-30). The dairy products include yogurt, ice cream, and other milk-based desserts (See Lax specification, pg. 2, lines 14-23). Thus, the teachings of Lax satisfy the claim limitations as recited in instant claims 14, 16 and 17.
For Claim 15, with respect to where the food product comprises an allergen capable of causing the legume allergy to be treated in the individual wherein the individual is suffering 
Al-Muhsen et al. teaches that eight foods are responsible for more than 90% of food allergies: cow's milk, eggs, soy, wheat, peanuts, tree nuts, fish, and shellfish (See Al-Muhsen article, pg. 1279, col. 1, 3rd paragraph).
Wen et al. teaches that peanuts are one of the most allergenic foods in the world (See Wen article, pg. 48, col. 1, 1st full paragraph).
For Claims 18, 31, and 32, with respect to where the Hsp70 is to be administered in a dosage of 1250 mcg as recited in instant Claim 18; with respect to where the Hsp70 is to be administered in a dosage of 10-150 mcg as recited in instant Claim 31; and with respect to where the Hsp70 is to be administered in a dosage of 20-80 mcg as recited in instant Claim 32:

For Claim 19, with respect to where the Hsp70 is to be administered as part of a microparticle:
Lax teaches a food product comprising microparticles which microparticles comprise an alfalfa heat shock protein such as Hsp70 and an encapsulating material (See Lax specification, pg. 2, lines 2430). Thus, the teachings of Lax satisfy the claim limitation as recited in instant Claim 19.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Lax does not expressly teach a method for the therapeutic treatment of a legume allergy producing a type 1 hypersensitive immune response characterized by lgE production by administering an alfalfa Hsp70 to an individual as recited in instant Claims 1 and 2 wherein the legume allergy is peanut allergy as recited in instant Claims 1 and 5. However, the teachings of Al-Muhsen et al. and Wen et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Lax does not expressly teach where the food product comprises an allergen capable of causing the legume allergy to be treated in the individual wherein the individual is suffering 
Lax does not expressly teach a specific embodiment where the Hsp70 is to be administered in a dosage of 1-250 mcg as recited in instant Claim 18, wherein the Hsp70 is to be administered in a dosage of 10-1 50 mcg as recited in instant Claim 31 , or wherein the Hsp70 is to be administered in a dosage of 20-80 mcg as recited in instant Claim 32. However, the claimed dosage ranges taught by Lax overlap with the claimed ranges as further articulated below.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method for the therapeutic treatment of a legume allergy producing a type 1 hypersensitive immune response characterized by lgE production by administering an alfalfa Hsp70 to an individual as recited in instant Claims 1 and 2 wherein the legume allergy is peanut allergy as recited in instant Claims 1 and 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lax and administer an alfalfa Hsp70 to an individual in order to treat anaphylactic shock induced by a food allergy such as a peanut allergy that produces a type 1 hypersensitive immune response characterized by lgE production by stabilizing the immune system such that the type 1 hypersensitive immune response is lowered and the lgE production is lowered. One 
taught by Wen et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the Hsp of Lax was used to treat anaphylactic shock in a subject having food allergies by stabilizing the subject's immune system and inducing an anti-allergenic or hypoallergenic effect and therefore administering an alfalfa Hsp70 as the Hsp to an individual having a peanut allergy as the food allergy would support the treatment of anaphylactic shock induced by a peanut allergy by stabilizing the subject's immune system and inducing an anti-allergenic or hypo-allergenic effect where the stabilization of the subject's immune system would result in the subject's immune response and lgE production to be lowered by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
With respect to where the food product comprises an allergen capable of causing the legume allergy to be treated in the individual wherein the individual is suffering from the allergy 
thereby suggesting that peanuts would be a desirable food allergy to treat.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success, to at a minimum try, given that a plant Hsp70 in combination of one or more proteins such as soy proteins and/or nut proteins of Lax et al. was used for treating a food allergy and therefore administering a combination of a plant Hsp70 and one or more proteins such as a peanut protein as an allergen would support the treatment of a peanut allergy in an individual suffering from a peanut allergy by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an "Obvious to try" rationale by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
With respect to where the Hsp70 is to be administered in a dosage of 1-250 mcg as recited in instant claim 18, wherein the Hsp70 is to be administered in a dosage of 10-150 mcg as recited 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-12 of the remarks filed 12/17/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
Applicants apply a piecemeal approach to the rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For example, after reciting the amendments to the instant Claim 1, Applicants simply state “Lax fails to teach or suggest the claimed subject matter as amended.” The claims incorporated into Claim 1 were from Claim 8, and in combination with the instant Claim 5 which was rejected in the previous office action, is still applicable. All of the arguments on page 7 are directed solely to Lax without consideration of the rejection as a whole which is still applicable to the instant claim wet.
	On page 8, Applicants address Al-Muhsen and Wen, then state “applicant respectfully disagrees and submits that one skilled in the art would not reasonably be motivated to combine the teachings of Lax, Al-Muhsen and Wen,” to which Applicants return to what Lax fails to teach. The arguments continue through out to attack the references individually, and by what Applicants state the references do not teach.

	Applicants turn to Wen on page nine with statements such as “Wen stats that no cure is available for peanut allergy and strict avoidance is the only way to prevent severe symptoms.” The instant invention is not drawn to cure a peanut allergy or any other allergy to a legume. The invention is to treatment of anaphylaxis shock when an individual is exposed to peanuts. Applicants’ argument are not relevant to the invention being claimed.
	Again, on page 11 of the remarks, Applicants state that Wen fails to teach peanut allergy and methods for their detection in food product. This is another piecemeal approach to the combination of the references, and it appears that Applicants require that each reference teaches the invention as an anticipatory rejection as a 102 rather than in combination as a 103. 
	As in the preamble in the previous Office Action, for an obviousness rejection the Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner



	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654